DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 15, and 16 are rejected under 35 U.S.C. 102 as being anticipated by US 2015/0028020 to Childers.
Regarding claim 1 Childers discloses a first reflective portion (580) with a concave inner surface and a substantially arcuate shape (Fig. 5) where a wire-like member/optical fiber can be inserted into the interior [0069], a light emitting portion (520) that directs light from a circumferential direction (Figs. 5 and 8), a second reflection portion (590 segments) that are planar (segments), where at least some of the second portion is between the first reflection portion and the light emitting portion (Fig. 5).
Regarding claim 2 Childers further discloses that the second reflective portion has an angle of intersection with a radial direction of the first reflective portion between 0 and 90 (Fig. 5).
Regarding claim 3 Childers further discloses an insertion passage (570) at an interior (Fig. 5) that permits the wire-like member/optical fiber into the first reflective portion (Fig. 5) 
Regarding claims 4 and 5 Childers further discloses a single light emitting portion (520) and the first reflective portion causing a center of curvature to be offset in eccentric fashion from the center of the insertion passage in a direction that causes it to be closer to the light emitting portion from the center of the insertion passage (Fig. 5).
Regarding claims 6 and 7 Childers further discloses a single light emitting portion (520) and the point between 594 and 590 segments is perpendicular to the central emitted light and the second reflective portion is arranged so as to be toward the light emitting portion from the center of curvature of the first reflective portion along the direction of the optical axis of light from the light emitting portion (Fig. 5).
Regarding claim 8 Childers further discloses that the light source can be at the focal point 792 which is attached along with the second reflective portion to substrate (720) (Fig. 7) [0069].
Regarding claim 9 Childers further discloses a plurality of reflective portions where the dotted arrowed lines point can also be planar reflective portions which straddle 520 (Fig. 5).
Regarding claims 10 and 11 Childers further discloses the first reflective portion can be considered as to the left of 588 and the second reflective portion can be considered as the segment immediately to the right, which are contiguous and integral (Fig. 5).
Regarding claims 15 and 16 Childers further discloses that the first reflective portion (580) has a concave inner surface and a substantially arcuate shape circular portion shape, and concentric circles can be drawn around the center of the first reflective portion to any size(s) (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0028020 to Childers in view of US 6,244,732 to Futami.
Regarding claims 12, 13, and 14 Childers does not disclose  
However, Futami discloses a light source that emits light (2) inside of an insertion unit (1) with a first and second reflective portion (3 on either side), the light source rotatably connected with the insertion unit (abstract), the insertion unit with a concavity that contains the inner surface of the reflective portions and a light transmitting portion (4) that covers an opening (at F2) such that light passes through the transmitting portion (Fig. 5).
The advantage of housing the light source in an insertion unit with reflective portions and a light transmitting portion that is rotatable is to determine and utilize a lens shape to a desired light distribution property. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Childers by housing the light source in an insertion unit with reflective portions and a light transmitting portion that is rotatable in order to determine and utilize a lens shape to a desired light distribution property.



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761